DETAILED ACTION
 	This Office Action corresponds to the filing of application on 08/19/2019 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 08/19/2019 are accepted by the examiner.
Priority
 	The application is filed on 08/19/2019 and this has provisional application 62/723,041 filed on 08/27/2018.
Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 17 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Neff (US 20140056333 A1, cited in PTO-892) discloses a random non-cyclical binary code generator in which the generation process does not involve binary feedback shift registers or associated complex logic feedback methods, pulse shaping, or output spectral filters. The prior art binary codes, such as pseudorandom noise feedback shift register codes, are all replaced with a fully configurable, random, non-cyclical binary code generator creating chip pulse streams and pulse width probability distributions that can be configured for different power spectrum profiles and autocorrelation and cross-correlation parameters. Orthogonal codes of any length are one-time events within each 10-minute epoch. This allows continuously changing multiple-length, orthogonal codes to be concurrently correlated during any epoch (Neff, Paragraph 0014).
 Further, Neff discloses that all non-cyclical binary random code generator chipping streams are time synchronized to GPS universal time. Variations in transmit time of day and receive time of day are selectable by the random non-cyclical binary code generator with 1 chip accuracy within the range uncertainty of the supported communications receiver and transmitter. Startup within an epoch of code is accomplished by retrieving extended random integers from the pre-stored current epoch of integers for that code and converting integers to binary pulse pairs. These pulse pairs are immediately concatenated to a chipping clock-shifting memory with a chipping width of twice the range uncertainty of the communications links. The code chipping stream is fast-forwarded and loaded into a clock-shifted chipping memory until the code phase equals the current GPS universal time in chip counts at the midpoint of the left-shifting chip memory (Neff, Paragraph 0019).
Almogy (US 20160012193 A1, cited in PTO-892) discloses a system for diagnosing a patient, the system comprising at least one processor configured to perform the following: obtain at least (a) data defining at least two distinct Local Transmission Zones (LTZs), each LTZ of the LTZs associated with a given diagnosis out of a plurality of potential diagnoses, and (b) patient-related information enabling associating the patient with a given LTZ of the LTZs; and associate the patient with the given LTZ thereby enabling determination of the patient's diagnosis in accordance with the given diagnosis associated with the given LTZ  (Almogy, Paragraph 0008).
 	Further, Almogy discloses that de-identification module 240 can be configured to obtain data, including data relating to clinical tests of one or more patients, where the data can enable identification of the patients that have been tested, and transform the data in a manner that prevents identification of the tested patients. The transformation can include deleting data that enables identification of the patient (e.g. the patient's name, the patient's national identification number, the patient's address, etc.), or generalizing such data in a manner that will prevent identification of the patient (e.g. reduce the accuracy of the address to a more generalized spatial location data, for example by changing the home address to geographical coordinates (latitude, longitude) and removing a certain number of the last digits (e.g. remove three digits for an accuracy of about 110 square meters). In some cases, data relating to the test results (e.g. determination of a causing agent causing a certain disease), the test's timestamp, the age of the tested patient and other data can be maintained. In some cases, also such data can be generalized (e.g. the timestamp accuracy can be reduced to an hourly/daily/weekly/etc. resolution (Almogy, Paragraph 0083).
 	Furthermore, Almogy discloses that real life events/data and data that includes noise (e/g/erroneous clinical test results) and/or incomplete data (e.g. (1) `incomplete interaction data`, i.e. the exact distance between two individuals (which is a function of physical distance, activity-type (e.g. Sexually Transmitted Diseases infections) and time spent at each distance, are not exactly known; (2) Incomplete causing-agent data: just because we know a person is sick doesn't mean we know with what, even if clinically tested for X Y and Z; (3) On the most basic level, the factors that make one person get infected while another stays healthy are not known, even when/if the distance between them is 100% known, etc.) (Almogy, Paragraph 0113).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards removing potentially identifying features of a specific subject from a data set to prevent re-identification of the subject using an external data source. In various embodiments, the data set contains, as potential identifying features of the specific subject, multiple bursts of temporally-proximate events. 
The subject matters of the independent claims 1, 9, and 17 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…calculating a random time shift for each time block in the plurality of time blocks, wherein the time shift calculated for each time block adds noise between the each time block and one or more temporally-adjacent time blocks of the plurality of time blocks while preserving temporal relationships between individual events of the temporally-proximate events captured in the respective time block, thereby removing or obfuscating the identifying features of the specific subject from the data set; and generating a time shifted data set by applying the random time shifts to events captured in the plurality of time blocks...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 17 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9 and 17 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498